1                                                                       JS-6
2
3
4
5
6                           UNITED STATES DISTRICT COURT
7                         CENTRAL DISTRICT OF CALIFORNIA
8
                                 )
9    HOLLYWOOD HOME HEALTH       ) Case No. CV 19-6817-DMG (ASx)
                                 )
10   SERVICES, INC.,             )
                                 )
11                   Plaintiff,  )
                                 ) JUDGMENT
12               v.              )
                                 )
13                               )
     QLARANT QUALITY SOLUTIONS, )
14   INC., et al.,               )
                                 )
15                               )
                                 )
16                   Defendants. )
17
18         The Court having granted, without prejudice, the motion to dismiss filed by
19   Defendant Alex M. Azar, in his official capacity as Secretary of the U.S. Department of
20   Health and Human Services, and the motion for judgment on the pleadings filed by
21   Defendants Qlarant Quality Solutions, Inc. and Qlarant, Inc., by order dated February 24,
22   2020 [Doc. # 34],
23         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
24   of Defendants and against Plaintiff Hollywood Home Health Services, Inc.
25
26   DATED: March 3, 2020
27
                                                              DOLLY M. GEE
28                                                    UNITED STATES DISTRICT JUDGE



                                                -1-
